Citation Nr: 0835192	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  04-26 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.  

2.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty for training from September 
1991 to December 1991 and on active duty from May 1993 to May 
1996.  

This appeal arises from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim to afford him a VA examination and to obtain a medical 
opinion in January 2007.  A medical examination was conducted 
in March 2008 and the report of that examination includes the 
requested medical opinions.  Stegall v. West, 11  Vet. 
App. 268 (1998).  


FINDING OF FACT

The greater weight of the evidence fails to link current low 
back disability and migraine headaches to service, or any 
incident therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
low back injury have not been met.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  The criteria for service connection for residuals of a 
head injury have not been met.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The notice should be 
provided to a claimant before the initial RO decision on a 
claim.  

By letters dated in February 2002, September 2003, and 
February 2007, the RO provided the foregoing, such that a 
reasonable person could be expected to understand what was 
needed to substantiate his claim, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
February 2007 providing him the information required by 
Dingess.

With respect to VA's duty to assist, the Board notes that the 
service medical records have been obtained, and that the 
available records from the sources identified by the veteran, 
and which he authorized VA to request, have been associated 
with the claims folder.  38 U.S.C.A. § 5103A.  In addition, 
the veteran was examined for VA purposes in connection with 
his claims and a medical opinion was obtained.  

As such, the Board finds there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Factual Background and Analysis.  Service medical records 
reveal that in November 1994 the veteran was involved in a 
track vehicle accident.  He sustained a contusion to the left 
forehead when he hit his head on the door.  After being seen 
in the emergency room the veteran was confined to quarters 
for 24 hours.  The next day the veteran was again seen by 
medical personnel and complained of headache.  The veteran 
had a lump on the left side of his forehead that was tender 
to the touch.  Two days after the accident the veteran was 
again seen and an additional 24 hours in quarters was 
prescribed.  

July 1995 service medical records reveal the veteran was seen 
for low back complaints after he jumped from his gun.  X-rays 
of the lumbar spine revealed straightening of the normal 
lordotic curvature without fractures.  The vertebral bodies 
and posterior elements were intact as well as the disc 
spaces.  The impression was the X-rays were consistent with 
spasm.  

In June 2000, the veteran was examined for enlistment in the 
Army Reserves.  On his June 2000 Report of Medical History 
the veteran denied having a history of recurrent back pain.  
The Report of Medical Examination in June 2000 noted the 
clinical evaluation of the spine was normal.  

Post service VA records beginning in June 2001 include 
complaints of low back pain and headaches.  

In March 2002 a VA general examination was conducted.  The 
diagnoses included chronic low back pain and stable cerebral 
concussion.  No opinion as to any nexus between the current 
symptoms of low back pain and headaches and service was 
requested or noted.  

November 2004 private medical records include diagnosis of 
degenerative disease of the lumbar spine.  Electromyography 
(EMG) evaluation was normal.  

A December 2004 letter from the veteran's private physician 
states the veteran low back pain is at least as likely as not 
related to the accident on active duty.  The physician stated 
his opinion was based on his observation and from talking to 
the veteran.  He did not indicate he had reviewed the service 
medical records or post service records.  

In January 2007 the Board remanded the veteran's claim to 
obtain a medical opinion.  

A VA neurological disorders examination was conducted in 
March 2008.  The VA physician reviewed the claims folder and 
included his synopsis of the veteran's medical history in his 
report.  After examining the veteran, migraines and lumbar 
degenerative disc disease were diagnosed.  In his diagnoses 
the VA physician indicated that there appeared to be a 
medication overuse component to the veteran's headaches.  

As to the question of whether the currently diagnosed 
migraines began in service the VA physician wrote as follows:  
"It is less likely than not that any current disability 
including chronic headaches, are related to service and the 
trauma sustained in November 1994 in the tracked vehicle 
accident.  The rationale for this opinion is that in June of 
2000, the veteran reported he did not have frequent or severe 
headaches.  We do not have records in the first year after 
service for the veteran being seen for headaches. . . ."  

When addressing the question of whether the current 
degenerative disc disease of the lumbar spine was related to 
the low back complaints in service, the VA physician wrote 
the following:  "The degree of degenerative disc disease 
that the veteran has is not out of keeping with his age. . . 
It is less likely than not that the currently diagnosed low 
back disorder is related to the service, including any trauma 
in July 1995.  The rationale for this is that in June 2000, 
the veteran denied any recurrent back pain and also had a 
normal spine examination. . . .We do not have medical records 
the first year after military service for the veteran being 
seen for back problems."  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

As to the first element, the claims folder includes current 
diagnoses of migraines and degenerative disc disease of the 
lumbar spine.  There is also evidence which demonstrates 
incidents in service of trauma to the head and low back which 
meets the requirements of element number two.  In this case 
the question is whether there is a medical nexus between the 
incidents in service and the current disabilities.  

This question is the type which requires an opinion from a 
competent medical professional.  38 C.F.R. § 3.159 (2007).  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran is 
competent to describe his symptoms, but is not competent to 
offer an opinion as to the relationship between the trauma in 
service and his currently diagnosed migraines and 
degenerative disc disease of the lumbar spine.  

There are only two opinions from competent medical 
professions in the claims folder which address this question.  
They are the December 2004 letter from the veteran's private 
physician, and the opinion of the VA physician in the March 
2008 VA examination report.  

The veteran's private physician stated that "From his 
observant and after talking to the patient" the veteran's 
low back condition was related to the accident in service.  
There is no indication this doctor had an opportunity to 
review the service records or the veteran's claims folder.  
His opinion was based on talking to the veteran as to his 
history, which he could not have observed.  There is no 
indication he was aware of the June 2000 examination which 
noted the veteran's spine was normal.  Or that the veteran 
denied a history of recurrent back pain in June 2000.  For 
that reason the Board has placed little weight on the opinion 
offered by this physician.  

The March 2008 report of the VA examination includes the VA 
physician's synopsis of the veteran's medical history, the 
history taken from the veteran at the time of the 
examination, and the report of that examination.  The VA 
physician in his opinion explained the basis for his 
conclusion and pointed to the record which he relied upon in 
reaching his opinion.  The Board finds his opinion probative 
and has placed great weight on his opinion.  

For that reason the Board has found the preponderance of the 
evidence is against finding a causal relationship between the 
low back strain in service and the currently diagnosed 
degenerative disc disease of the lumbar spine.  In addition, 
as the VA physician noted, there is no evidence of arthritis 
of the lumbar spine during the initial post service year.  

As to the currently diagnosed migraines, the only medical 
opinion addressing the etiology of the veteran's headaches is 
the opinion of the VA physician.  He stated that in his 
opinion they were not related to the head trauma in service.  
In addition, he recommended the veteran's medications be 
reviewed as he thought there was a component of overuse of 
medication to the veteran's headaches.  There is no competent 
evidence linking the veteran's currently diagnosed migraines 
to service.  

Service connection for residuals of head injury and back 
injury is not warranted.  


ORDER

Service connection for residuals of a low back injury is 
denied.  

Service connection for residuals of a head injury is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


